Citation Nr: 0404320	
Decision Date: 02/13/04    Archive Date: 02/23/04

DOCKET NO.  03-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for nonservice connected VA death 
pension benefits.




INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized active service from August 1944 to May 1945.  The 
veteran died in April 1977.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from September 
2002 determinations of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  Regulations implementing the VCAA 
have been published.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The VCAA applies in this case.  In Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the United States Court of 
Appeals for Veterans Claims (Court) provided guidance 
regarding notice requirements under the VCAA, including that 
the appellant should be specifically notified as to what is 
needed to substantiate her claims and of her and VA's 
respective responsibilities with regard to claims 
development.  

Here the appellant was adequately notified of the VCAA 
regarding the claim of entitlement to service connection for 
the cause of the veteran's death in a letter dated in June 
2002.  While the letter advised her to submit any additional 
information within 60 days, it further informed her that she 
had up to a year to submit evidence.  More than a year and a 
half have passed, and under the Veterans Benefit Act of 2003, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003), the 
Board may proceed with consideration of the appeal.  It also 
appears that although the VCAA may not apply to the claim for 
death pension benefits, as the law is dispositive (See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001)), the 
appellant was nonetheless advised of the evidence needed to 
substantiate her claim by a February 2003 statement of the 
case (SOC).  

In the VA Form-9 which the RO provided to the appellant for 
her substantive appeal, the section pertaining to personal 
hearings was blocked out, and the RO referred the appellant 
to "Attached Personal Hearing Options".  Such attachment is 
not associated with the claims file, and the record gives no 
indication whether or not the appellant desires a hearing in 
this appeal.  

In a September 2002 rating decision the RO, in part, denied 
the appellant's claim for accrued benefits.  In 
correspondence received in November 2002 she filed a notice 
of disagreement with the decision, including the denial of 
accrued benefits.  As a SOC has not been issued in this 
matter, it must be remanded to the RO.  The Court has held 
that where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a SOC, the issue should be remanded to the RO for appropriate 
action.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, these matters are REMANDED to the RO for the 
following:

1.  The RO should issue a SOC addressing 
the issue of entitlement to accrued 
benefits, including citation to all 
pertinent law and regulations, and 
reflecting consideration of all evidence 
of record.  The appellant must be advised 
that she must file a substantive appeal 
to perfect this claim.  Then, only if she 
timely perfects her appeal, this issue 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

2.  The RO should conduct a search for 
the attachment cited in the March 2003 VA 
Form 9.  If it is not located or does not 
clarify whether the appellant desires a 
hearing, the RO should contact her to 
ascertain whether or not she desires a 
Board hearing.  If she desires a hearing, 
the RO should make the necessary 
arrangements for such hearing and process 
the case accordingly.  If she does not 
desire a hearing, the RO should issue an 
appropriate supplemental SOC, and process 
the case in accordance with established 
appellate procedures.  

The purpose of this remand is to ensure compliance with due 
process requirements.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  These claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


